DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 22-28, drawn to a three dimensional measuring accelerometer, classified in G01P15/18.
II. Claim(s) 1-21, drawn to a combined/packaged MEMS structure having two piezoelectric membrane structures sharing a holder (and having aspects pertaining to—especially in dependent claims—a microphone and a vibrometer), classified in B81B2201/0257.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require a three-dimensional measuring accelerometer.  The subcombination has separate utility as a standalone accelerometer, exemplary useable for inertial sensing applications such as for inertial navigation and/or structural health monitoring inclusive of for machinery. 
Inventions of Groups I & II may also be considered as related products. The related inventions are distinct if: (1) the inventions as claimed are either not
 capable of use together or can have a materially different design, mode of operation, function, or effect;
 (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed
 are not obvious variants. See MPEP § 806.05(j). The inventions are independent or distinct, each from
 the other because of the following reasons (Examiner notes that the thrust of the following is consistent
 with the differences in Species I versus Species II & II, see details therein for additional specifics of operation and function):
 For (1), in this case, distinctive
 differences include that invention I requires a circuit configured for evaluating sums and differences of signals associated with the at least one electrode to determine a three-dimensional acceleration direction, whereas invention II requires the materially different design and associated mode of operation and/or associated function and/or effect of a second piezoelectric membrane comprising an inertial mas and one or more second electrodes, the second piezoelectric membrane being affixed between the second holder and the third holder. For (2), neither invention would infringe on the other invention. For (3), there is no evidence
 now of record showing the inventions to be obvious variants, nor has Applicant clearly admitted
 on the record that this is the case.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
This application contains claims directed to the following patentably distinct species: 

    PNG
    media_image1.png
    625
    488
    media_image1.png
    Greyscale

Species 1, directed to the embodiment best depicted in fig. 9, 
 disclosed at least in the originally filed specification on/in [0017] & [0051]-[0069], pertaining to a three-dimensional measuring accelerometer  with a multi-segment electrode design and a plurality of ventilation holes around a central portion (in contrast to both Species 2 & 3.
The Examiner additionally notes that further modifications are taught in the disclosure and shown in additional figures, inclusive of variations of mass shown in fig. 6 (see for example claims 5-7) and inclusive of variations in the number of sensors shown in fig. 10 (see for example claims 8 & 9), and such variations are considered examinable herewith where supported in the disclosure. The Examiner additionally notes that while not shown, the disclosure is suggestive of combining the three-dimensional measuring accelerometer with a microphone, but not to the extent of the specifics for combining with particular aspects disclosed only for the embodiments of fig. 7 and fig. 8; see also Combination/Subcombination (as well as analysis of Related Products) restriction related to the claimed subject matter pertinent to this Species.

    PNG
    media_image2.png
    438
    771
    media_image2.png
    Greyscale

Species 2, directed to the embodiment best depicted in fig. 7,
 
disclosed at least in the originally filed specification on/in [0015], [0044]-[0048], pertaining to a packaged combined MEMS structure with a sound port (508), and comprised therewithin a microphone (200), vibration sensor (300), and ASIC/amplifier (528), wherein the microphone and vibration sensor share a holder (524), and further comprising a lid (512) over the vibration sensor to suppress cross-talk as well as comprising single-ended inputs (512 & 514) as a differential input pair leasing to the ASIC/amplifier and differential pairs leading from the ASIC/amplifier (528) to respective vibration sensor signal pad (522) & microphone signal pad (520) in contrast to both Species 1 and 3, and further wherein the membranes (208 & 308) may be either individual membranes or a single combined membrane (in contrast to at least Species 1; no evidence of support presently identified for Species 3 having a single combined membrane).
The Examiner additionally notes that further modifications are taught in the disclosure and shown in additional figures, inclusive of variations of mass shown in fig. 6 (see for example claims 5-7) and inclusive of variations in the number of vibration sensors shown in fig. 10 (see for example claims 8 & 9), and such variations are considered examinable herewith where supported in the disclosure. It is not immediately apparent to the Examiner how the signals of the three-dimensional measuring accelerometer/vibrometer of fig. 9 would be combined with all of the aspects of fig. 7 emphasizing at least the electrical differences as well as the structural effects of the differences inclusive of the lid on the three-dimensional measuring accelerometer.

    PNG
    media_image3.png
    495
    739
    media_image3.png
    Greyscale

Species 3, directed to the embodiment best depicted in fig. 8, 
 disclosed at least in the originally filed specification on/in [0016] & [0049]-[0050], pertaining to a packaged combined MEMS structure with a sound port (608), and comprised therewithin a microphone (200), vibration sensor (300), and ASIC/amplifier (604), wherein the microphone and vibration sensor share a holder (624), and further wherein the ASIC/amplifier over the vibration sensor to provide shielding function therefore as well as a multiplexed output signal (616) to the single output pad (618) contrast to both Species 1 and 2.
The Examiner additionally notes that further modifications are taught in the disclosure and shown in additional figures, inclusive of variations of mass shown in fig. 6 (see for example claims 5-7) and inclusive of variations in the number of vibration sensors shown in fig. 10 (see for example claims 8 & 9), and such variations are considered examinable herewith where supported in the disclosure. It is not immediately apparent to the Examiner how the signals of the three-dimensional measuring accelerometer of fig. 9 would be combined with all of the aspects of fig. 8 emphasizing at least the electrical differences as well as the structural effects of the differences inclusive of the shielding ASIC on the three-dimensional measuring accelerometer.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species as put forth above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
The Examiner clarifies for the Applicant to make the choices among the following: Choose one of inventions {I; II}, and choose one of Species {1; 2; 3}. The Examiner notes that I & 1 are both directed to the three-dimensional measuring accelerometer best shown in fig. 9 and are recommended (but not required) to be chosen together. Likewise, invention II and Species 2 & 3 are all directed to packaged/combined Invention/Species and therefore the Examiner recommends (but does not require) choosing invention II with either of Species 2 or Species 3. Therefore, while more choice combinations are available, the Examiner suggests to choose one of:  I & 1,   II & 2,  or  II & 3.
There is a search and/or examination burden for the patentably distinct species as set forth above because one or more of the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification (e.g., the mutually exclusive characteristics are associated with different areas of classification);

the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter (e.g., the mutually exclusive characteristics are the recognizable divergent subject matter);

the prior art applicable to one species or patentably indistinct species would not likely be applicable to another patentably distinct species (e.g., prior art directed to a particular characteristic unlikely to also be applicable to a mutually exclusive characteristic);

the species or groupings of patentably indistinct species require a different field of search in regards to elements and/or method steps unique to each of the species (e.g., searching different classes/subclasses or electronic resources, or employing different search queries based on the mutually exclusive characteristics); and

the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph (e.g., evaluation of the written description, enablement, and/or utility having different scopes and/or support to analyze based on the mutually exclusive characteristics).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. Applicant is welcome to request assistance/verification of identification of claims from the Examiner via an interview discussion; the Examiner’s contact details are in the Conclusion.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should Applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Peter Meza (32920) on 12SEP2022 to request an oral election, but did not result in an election being made. During the Interview the Examiner discussed the three (Examiner identified main) species of figs. 7-9, and the unduly & extensive burden of a multiplicity of (sub)species from the various modifications put forth in the disclosure and other figures. Examiner agreed in the interview to retain some of the multiplicities (e.g., variations of mass shown in fig. 6, and extended plurality of inertial sensors of fig. 10) to be examinable together where appropriately supported for the aforementioned (main) species.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SINGER whose telephone number is (303)297-4317.  The examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/
Primary Examiner, Art Unit 2856